Latimer, Judge
(dissenting):
I dissent.
There can be no doubt, indeed the Government concedes, that it was error for trial counsel to inquire regarding accused’s alleged juvenile misconduct. The point upon which I must part company with my brothers is that of prejudice.
In United States v Shaughnessy, 8 USCMA 416, 24 CMR 226, we were also concerned with cross-examination of an accused for a juvenile conviction. There, Judge Ferguson authored the opinion for a unanimous Court on that issue. We held, in light of a cautionary instruction by the law officer to disregard completely the improper questioning, and in the absence of any indication of bad faith on the part of trial counsel, that there was no risk that the findings were influenced.
The instant case was tried by special court-martial, and the pertinent proceedings are set forth in the majority opinion. It is to be noted that the question went unanswered, and that the court sustained defense counsel’s objection. Moreover, when the colloquy over the matter continued, the court-martial closed and decided that nothing prior to the date of accused’s entry into the service could be considered. Here, then, we have a conclusive showing the court members would pay no heed to the improper question. Indeed, since this was a special court-martial it would constitute but an empty and meaningless formality for them to instruct themselves to disregard that which they had already voted not to consider. In addition, the defense here expressly declines any contention that trial counsel acted with improper . motive or in bad faith. With the record in that posture, I find it most difficult to understand the basis upon which my associates distinguish our decision in Shaughnessy, supra, in assessing the impact of the error.
I would affirm the decision of the board of review.